Citation Nr: 9910650	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  91-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1990 RO decision which denied the 
veteran's claim for an increase in a 30 percent rating for a 
service-connected anxiety disorder.  In August 1991, the 
Board remanded the case.  In a February 1993 decision, the 
Board denied the claim.  The veteran then appealed to the 
United States Court of Veterans Appeals (which has recently 
been renamed the United States Court of Appeals for Veterans 
Claims) (Court).  In a February 1995 decision, the Court 
vacated the 1993 Board decision and remanded the case for 
further action.  The veteran appealed the Court's decision to 
the United States Court of Appeals for the Federal Circuit 
which, in June 1995, dismissed the appeal.  The file was then 
returned to the Board for compliance with the February 1995 
Court decision.

In July 1995 and November 1996, the Board remanded the case 
for further development.  In a May 1997 decision, the Board 
again denied the claim.  The veteran then again appealed to 
the Court.  In a November 1998 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board's 1997 decision be vacated and the case remanded; by a 
November 1998 order, the Court granted the joint motion.  

The case was subsequently returned to the Board.  In late 
February 1999, the Board wrote the veteran's attorney and 
informed him he had 30 days to submit any additional evidence 
or argument; the attorney did not respond. 



REMAND

The November 1998 joint motion and Court order require 
additional development of evidence and readjudication of the 
claim for an increase in the 30 percent rating for an anxiety 
disorder.  Accordingly, the case is remanded to the RO for 
the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits; copies of all 
related SSA decisions should also be 
obtained.

2.  The RO should have the veteran 
identify (names and addresses) all 
sources of VA or non-VA psychiatric 
examination and treatment from 1996 to 
the present.  The RO should then obtain 
copies of all related medical records 
which are not already on file.

3.  Thereafter, the veteran should 
undergo a VA psychiatric examination, by 
a board of two psychiatrists, to 
determine the severity of his service-
connected anxiety disorder.  The claims 
folder should be provided to and reviewed 
by the examiners, and all historical 
diagnoses should be noted.  The 
psychiatrists should diagnose all current 
acquired psychiatric disorders and 
personality disorders; should clearly 
identify which current signs and symptoms 
are attributable to each diagnosis 
(including the service-connected anxiety 
disorder); and should assess the degree 
of occupational and social impairment 
which is separately due to each diagnosis 
(including the service-connected anxiety 
disorder).

4.  Thereafter, the RO should review the 
current appellate issue of entitlement to 
an increase in a 30 percent rating for an 
anxiety disorder.  This should include 
consideration of whether there is 
entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

5.  In accordance with the November 1998 
joint motion and Court order, the RO 
should ascertain the appellate status of 
claims (or applications to reopen claims) 
for service connection for post-traumatic 
stress disorder, glaucoma, and a back 
disability, and for a temporary total 
hospitalization rating (38 C.F.R. § 4.29) 
related to a February-March 1993 
admission.  If these issues have been 
properly appealed (a timely notice of 
disagreement and, after a statement of 
the case is issued, a timely substantive 
appeal), the RO should further develop, 
adjudicate, and certify such issues for 
appellate review.  38 U.S.C.A. § 7105.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


